Citation Nr: 0910465	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-24 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for Post-Traumatic Stress Disorder (PTSD).

2.  Entitlement to service connection for a right shoulder 
disability to include arthritis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to March 
1991 and from January 2003 to October 2003.  In addition, the 
record reflects that the Veteran had Army National Guard 
service from August 1990 to November 2004 during the periods 
in which he was not on active duty.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision and a May 2006 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Philadelphia, Pennsylvania.  
Subsequently, the Veteran's claims file was returned to his 
local RO in Boston, Massachusetts.

In October 2008 the Veteran testified at a BVA hearing before 
the undersigned Veterans Law Judge at the Veteran's local RO; 
a transcript of that hearing is of record.

The Board notes that the Veteran's May 2006 notice of 
disagreement appears to set forth a claim for entitlement to 
service connection for a heart disability to include 
cardiomyopathy.  See also February 2007 Substantive Appeal.  
As the RO has not yet adjudicated this issue, it is not 
properly before the Board; hence, this issue is referred to 
the RO for appropriate action.

The Board notes that the Veteran did not submit a timely 
appeal with regard to his claim for service connection for a 
right shoulder disability to include arthritis.  In this 
regard, the Board notes that the Veteran's substantive appeal 
regarding this issue was received on February 8, 2007, more 
than 60 days after the November 13, 2006 issuance of the 
November 2006 statement of the case.  In addition, the 
February 2007 substantive appeal was filed more than one year 
after the October 2005 rating decision which denied the 
Veteran's right shoulder claim.  In a March 2007 letter to 
the Veteran, the RO indicated that his appeal had not been 
received within the required time period.  In a December 2007 
letter to the Veteran, the RO corrected the March 2007 
letter, and noted that the Veteran's appeal was only untimely 
with regard to the issue of service connection for a right 
shoulder disability, as the rating decision concerning the 
other issues on appeal had been issued in May 2006 instead of 
October 2005.

Subsequent to the December 2007 letter, the Veteran's 
representative submitted a January 2008 statement in lieu of 
VA Form 646 in which it appears to argue that a timely appeal 
had been perfected with regard to the issue of service 
connection for the Veteran's right shoulder.  In a January 
2008 routing and transmittal slip, the RO asked the Veteran's 
representative to clarify whether or not the January 2008 
statement in lieu of VA Form 646 should be considered as a 
notice of disagreement with regard to the issue of whether or 
not a timely appeal had been filed.  A subsequent notation 
from the Veteran's representative on the routing and 
transmittal slip states that it agrees with this 
characterization.  However, no statement of the case 
regarding the issue of whether or not a timely appeal had 
been filed was subsequently issued.  Ordinarily in this 
situation, a remand would be required, as no statement of the 
case has been provided following the Veteran's timely filing 
of a notice of disagreement.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The Board notes, however, that a subsequent June 2008 
statement of the case was issued which again denied the 
Veteran's claim for service connection for a right shoulder 
disability on the merits.  The cover letter to the June 2008 
statement of the case advised the Veteran that he could 
complete an appeal by filing the enclosed VA Form 9.  In July 
2008, the Veteran submitted this VA Form 9 with arguments 
regarding his claim for service connection for a right 
shoulder disability.  The Board finds that the Veteran was 
justified in relying on the statements in the cover letter to 
the June 2008 statement of the case.  Therefore, although the 
June 2008 statement of the case was issued in error, with all 
reasonable doubt construed in the Veteran's favor, the Board 
accepts jurisdiction over the claim for service connection 
for a right shoulder disability to include arthritis.

The issue of entitlement to service connection for a right 
shoulder disability to include arthritis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  On October 30, 2008, the Veteran indicated a desire to 
withdraw from appellate consideration the issues of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD, entitlement to service connection for hearing loss, 
and entitlement to service connection for Meniere's Disease.

2.  Tinnitus was initially demonstrated after the Veteran's 
military service, and there has been no demonstration by 
competent clinical evidence that the Veteran's tinnitus is 
causally related to active service.


CONCLUSIONS OF LAW

1.  As the Veteran has withdrawn his Substantive Appeal as to 
the claims of entitlement to an initial evaluation in excess 
of 50 percent for PTSD, entitlement to service connection for 
hearing loss, and entitlement to service connection for 
Meniere's Disease, the Board has no further jurisdiction in 
these matters.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeals

In a pre-hearing conference to the Veteran's October 2008 BVA 
hearing, it was indicated that the issues of entitlement to 
an initial evaluation in excess of 50 percent for PTSD, 
entitlement to service connection for hearing loss, and 
entitlement to service connection for Meniere's Disease were 
to be withdrawn from appellate consideration.  In an October 
2008 statement in support of claim, the Veteran submitted his 
request to withdraw these issues in writing.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn his appeal as to the issues mentioned above.  
Hence, there remains no allegation of error of fact or law 
for appellate consideration as to these issues.  Accordingly, 
the Board does not have jurisdiction to review the appeal as 
to these issues and these claims are dismissed.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).


Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

VA satisfied its duty to notify as to the Veteran's claim for 
tinnitus by means of letters to the appellant issued in 
February 2006 and June 2006.  The February 2006 letter 
informed the Veteran of what evidence was required to 
substantiate his claim for service connection for tinnitus, 
and of his and VA's respective duties for obtaining evidence.  
The June 2006 letter informed the Veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because not every element of VCAA 
notice was given prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of Pelegrini.  However, the 
Board notes that a VCAA timing defect can be cured by the 
issuance of fully compliant notification followed by a 
readjudication of the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
defect with respect to the timing of the VCAA notice was 
harmless error.  Although information regarding the 
assignment of a disability rating and effective date was 
first provided to the appellant after the initial 
adjudication denying his claim for tinnitus, subsequent 
notice complied fully with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
Additionally, the claim for tinnitus was readjudicated after 
such fully compliant notice was given, and a November 2006 
statement of the case was provided.  Therefore, the Board 
finds that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim for tinnitus, and that not withstanding Pelegrini, 
deciding this appeal would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, as well as reports 
of post-service VA and private treatment and assessment.  In 
addition, the claims file contains the reports of three VA 
medical examinations conducted in April 2004.  The claims 
file also contains the Veteran's statements in support of his 
claim for tinnitus, to include his testimony at the October 
2008 BVA hearing.  The Board has carefully reviewed all 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.

The Board notes that the Veteran has not been afforded a VA 
audiological examination.  VA has a duty to provide a VA 
examination when the record lacks sufficient evidence to 
decide a veteran's claim, but contains evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  See 38 C.F.R. § 3.159(c)(4) (2008); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for tinnitus, the Board 
finds that a VA examination is not necessary because the 
record contains sufficient evidence for a decision to be 
made.  In addition, the Board notes that there is no medical 
evidence of record containing any indication that the 
Veteran's tinnitus may be associated with his service.  The 
Board recognizes that in McLendon the Court held that this 
element establishes a low threshold, and that a VA 
examination can be required based on medical evidence which 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits.  However, 
even considering the low threshold established here, none of 
the medical evidence of record in this case contains any 
indication at all that the Veteran's tinnitus might be 
associated with his service.  Therefore, no VA examination 
regarding the Veteran's claim for service connection for 
tinnitus is required.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim for tinnitus.  Essentially, all 
available evidence that could substantiate this claim has 
been obtained.

Entitlement to Service Connection for Tinnitus

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2008).

With chronic disease shown as such in service as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  The Board notes that presumptive periods do 
not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Therefore, favorable 
application of 38 C.F.R. §§ 3.307, 3.309 (presumption of 
service incurrence), 3.306 (presumption of aggravation), and 
3.304(b) and 38 U.S.C.A. §§ 1111 (presumption of soundness) 
regarding the appellant's periods of ACDUTRA and INACDUTRA 
with the Army National Guard is not available.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal analysis

The Veteran asserts that service connection is warranted for 
tinnitus.  See, e.g., May 2006 Notice of Disagreement.

With regard to the first criterion of a claim for service 
connection, that of a current disability, the claims file 
contains an April 2005 private medical record which appears 
to diagnose the Veteran with tinnitus.  The Board notes that 
the RO characterized this medical record as a request for 
testing regarding tinnitus rather than an actual diagnosis.  
See May 2006 Rating Decision; November 2006 Statement of the 
Case.  Although this medical record contains a request for a 
brain MRI, the Board notes that "tinnitus" is written under 
a column entitled "DX."  In addition to this medical 
record, the claims file contains another April 2005 private 
medical record which notes that the Veteran has ringing in 
his left ear.  Based on these private medical records, and 
affording the Veteran the benefit of the doubt, the Board 
finds that a current disability of tinnitus has been shown.

With regard to the in-service incurrence or aggravation of an 
injury or disease, the Board notes that under 38 U.S.C.A. § 
1154(a) (West 2002), VA is required to consider a veteran's 
contentions in conjunction with the circumstances of his 
service.  The Veteran's service department records show that 
he had military occupational specialties (MOS) including 
those of a motor transport operator and a general 
construction equipment operator.  At the BVA hearing held in 
October 2008, the Veteran testified that he was exposed to 
"acoustic trauma in the form of machines and engines and 
things of that nature," as well as gun fire during active 
service.  In addition, the Board notes that the Veteran's 
service treatment records contain an October 2003 "Reference 
Audiogram" which states that the Veteran is routinely 
exposed to noise.  Based on this "Reference Audiogram," as 
well as the Veteran's MOS and his statements, the Board finds 
that it would be consistent with the circumstances of the 
Veteran's service to be exposed to acoustic 
trauma.  38 U.S.C.A. § 1154(a).  As such, acoustic trauma in 
service is conceded.

With regard to the last criterion of a claim for service 
connection however, the Board finds that the record does not 
establish that the Veteran's tinnitus is etiologically 
related to noise exposure in military service.  In this 
regard, the Board notes that the Veteran's service treatment 
records are silent for any indication of tinnitus in service.  
The Board notes that reports of medical examination from 
August 1990, June 1994, July 2000, and October 2003 all 
reflect normal clinical evaluations of the Veteran's ears in 
general.  In addition, in every corresponding report of 
medical history, the Veteran indicates that he has not had 
ear, nose, or throat trouble.  Further, the Board notes that 
there is a December 2003 post-deployment health assessment 
which reflects that the Veteran did not experience "ringing 
of the ears" at any time during his deployment.

In terms of post-service medical treatment records, no 
complaints or diagnoses of tinnitus are documented until the 
April 2005 private medical records discussed above.  Neither 
of the April 2005 private medical records contains any 
opinion regarding whether a nexus exists between the 
Veteran's tinnitus and his exposure to acoustic trauma in 
service.  In addition, there are no other post-service 
medical records which assert any such connection.

The only assertions that a nexus exists between the Veteran's 
tinnitus and his active military service are contained in the 
Veteran's lay statements.  In this regard, the Board notes 
the Veteran's October 2008 BVA hearing testimony in which he 
alleged he did not experience tinnitus prior to service, and 
that he was exposed to acoustic trauma only in service and 
was never subject to occupational acoustic trauma.  Although 
a veteran is not competent to provide an opinion requiring 
medical knowledge, see Espiritu, 2 Vet. App. at 494-95, a 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms, such as ringing in his ears.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The Board ultimately finds the Veteran's contentions 
regarding his tinnitus unpersuasive.  In this regard, the 
Board notes that the Veteran submitted a May 2006 statement, 
received by the Board in June 2006, which states that he 
started having severe ringing in his left ear in the Winter 
of 2004.  Because the Veteran was separated from active duty 
in October 2003, this statement is contrary to his October 
2008 BVA hearing testimony asserting that his tinnitus began 
while in service.  Further, although the Veteran testified 
that he was not exposed to any occupational acoustic trauma 
outside of that he experienced service, one of the April 2005 
private medical records notes that the Veteran works for the 
Massachusetts Highway Department and is frequently around 
loud equipment.  Based on the foregoing, the Board finds the 
Veteran's lay statements implying a connection between his 
tinnitus and his active service unpersuasive.  Therefore, 
because there is no medical evidence demonstrating such a 
connection, the claim for service connection for tinnitus 
cannot be granted on a direct basis.

In order to establish service connection for tinnitus on a 
presumptive basis, the Veteran's tinnitus must have become 
manifest to a compensable degree within one year from the 
date his service terminated.  Although the Veteran had 
service with the Army National Guard until November 2004, his 
last period of active duty terminated in October 2003.  
Therefore, the Veteran's tinnitus would have to have become 
manifest to a compensable degree by October 2004.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991) (finding 
that presumptive periods do not apply to ACDUTRA or INACDUTRA 
service).  Because the April 2005 private medical records are 
the first medical evidence demonstrating tinnitus, the 
Veteran's claim for tinnitus cannot be granted on a 
presumptive basis.

In making this finding, the Board acknowledges the Veteran's 
testimony at the October 2008 BVA hearing that his tinnitus 
began while in service, and that it continued after he was 
released from active duty.  In addition, the Board recalls 
that the Veteran is competent to give evidence about what he 
experienced, such as ringing in his ears.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, for the reasons 
noted above, the Board has found the Veteran's lay assertions 
regarding his tinnitus to be less than credible.  Therefore, 
the Board finds the lack of medical evidence demonstrating 
tinnitus within the first year after the Veteran's release 
from active duty dispositive, and presumptive service 
connection for tinnitus is not warranted.

Finally, the Board recalls that when there is no evidence of 
a chronic condition during service, or during an applicable 
presumptive period, a claim can still be supported based on a 
showing of continuity of symptomatology after service.  See 
38 C.F.R. § 3.303(b).  However, as stated above, the Board 
has found the Veteran's October 2008 BVA hearing testimony 
asserting that his tinnitus has been continuous since service 
unpersuasive.  There is no medical evidence that the 
Veteran's tinnitus began prior to April 2005.  Therefore, the 
Board finds that no continuity of symptomatology has been 
shown, and that the claim for tinnitus cannot be granted on 
this basis.

Based on the foregoing, the Board finds that service 
connection for tinnitus is not warranted in this case.  The 
Board notes that the preponderance of the evidence is against 
the Veteran's claim for tinnitus, and that the benefit of the 
doubt rule is therefore not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal of the issues of entitlement to an initial 
evaluation in excess of 50 percent for PTSD, entitlement to 
service connection for hearing loss, and entitlement to 
service connection for Meniere's Disease is dismissed.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran asserts that service connection is warranted for 
a right shoulder disability to include arthritis.  As 
explained below, the Board finds that a remand is necessary 
to afford the Veteran a new VA examination with regard to 
this issue, as the record lacks sufficient evidence to decide 
the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Board notes that the clinical evidence of record 
demonstrates that the Veteran has current right shoulder 
complaints.  However, no specific right shoulder diagnosis 
has been made.  The claims file contains a report of the 
Veteran's February 2004 VA Persian Gulf Registry examination.  
In this report, the Veteran describes having right shoulder 
pain with an onset in July 2003.  A diagnosis of right 
shoulder pain is reflected, however symptoms of pain cannot 
be service connected without a finding of an underlying 
disorder.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  The February 2004 VA Persian Gulf Registry 
examination also notes that the Veteran's right shoulder pain 
is likely to be degenerative joint disease, however no formal 
diagnosis of degenerative joint disease is made.

The claims file also contains an April 2004 VA examination of 
the Veteran's joints.  This VA examination makes no specific 
findings with regard to the Veteran's right shoulder, but it 
does note a question as to whether the Veteran might have 
arthritis or a slight rotator cuff strain.  The April 2004 VA 
examination states that the Veteran's right shoulder pain 
"started on his tour of duty in Iraq in the year 2003."  
However, no specific opinion is offered regarding whether a 
causal nexus exists between the Veteran's military service 
and his current right shoulder complaints.

The Veteran's service treatment records demonstrate that the 
Veteran had complaints regarding his right shoulder upon 
return from deployment in October 2003.  The Veteran alleges 
no specific injury during deployment, but states that he 
developed right shoulder pain due to his duties including 
heavy lifting, moving, digging, and other manual labor.  See 
October 2008 BVA Hearing Transcript at 6-7.  The Veteran's 
service treatment records include an October 2003 report of 
medical examination in which the examiner appears to have 
noted right shoulder crepitus and a limited active range of 
motion.  In the "diagnosis" section of that examination, it 
was noted that right shoulder impingement and degenerative 
joint disease needed to be ruled out.  In an October 2003 
report of medical assessment, the Veteran was noted to have 
right shoulder pain beginning in August 2003.  In the 
December 2003 post-deployment health assessment, it was noted 
that the Veteran experiences pain when lifting his right arm, 
and that this symptom occurred during his prior deployment.

Although the October 2003 report of medical examination notes 
that certain right shoulder diagnoses need to be ruled out, 
no formal diagnosis is made in that report.  The symptoms 
noted in the Veteran's service treatment records, including 
pain, limited range of motion, and crepitus, cannot be 
service connected without a finding of an underlying 
disorder.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Based on the foregoing, the Board finds that the record lacks 
sufficient evidence to decide the Veteran's claim.  
Therefore, a new VA examination regarding the Veteran's right 
shoulder should be afforded, to include current X-rays, a 
current diagnosis if any, and an opinion regarding whether 
the Veteran's current right shoulder complaints are more 
likely than not related to his military service.

In addition to the above, the Board notes the Veteran's 
statements that X-rays of his right shoulder were taken at 
Fort Drum, New York in October 2003, and that the examiner at 
that time told him he had arthritis.  See Transcript at 4; 
July 2008 Substantive Appeal.  The Veteran stated that he 
obtained a copy of these X-rays and forwarded it to VA.  See 
Transcript at 11; July 2008 Substantive Appeal.  Although the 
Veteran's service treatment records include reports of his 
medical examinations at Fort Drum, New York after returning 
from deployment in October 2003, no medical records 
interpreting any X-rays of the right shoulder can be found.  
Neither are any medical records regarding right shoulder X-
rays found elsewhere in the claims file.  Any existing 
medical records interpreting the right shoulder X-rays that 
the Veteran alleges he had in October 2003 would be helpful 
in the adjudication of this claim.  Therefore, the Board 
finds that the RO should contact the Veteran and attempt to 
obtain another copy of any such medical records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request 
another copy of any medical records in his 
possession regarding right shoulder X-rays 
performed at Fort Drum, New York in 
October 2003.  If the Veteran is not able 
to submit another copy, find out where he 
initially obtained the medical records 
regarding such X-rays, obtain an 
authorization and consent for the release 
of medical records to VA as necessary, and 
attempt to obtain such records.  If no 
records are available, the claims folder 
must indicate this fact and document the 
attempts made to obtain the records.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of all current right 
shoulder disabilities.  The VA examination 
should include a current X-ray of the 
Veteran's right shoulder, and should list 
all diagnoses found with regard to his 
right shoulder, if any.  Include 
documentation in the claims folder that 
notice of the scheduled examination was 
sent to the Veteran's most recent address 
of record.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests should be performed.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
better) that any current right shoulder 
disability is etiologically related to any 
right shoulder complaints and/or findings 
in service, to include arthritis.  The 
rationale for the opinion provided should 
be set forth.

3.  Thereafter, readjudicate the 
appellant's claim.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


